Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-17-1994

Sinnovich v. Port Authority of Allegheny County
Precedential or Non-Precedential:

Docket 92-3135




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Sinnovich v. Port Authority of Allegheny County" (1994). 1994 Decisions. Paper 17.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/17


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                            _______________

                              NO. 92-3135
                            _______________


                         JUDITH ROSE SINNOVICH,

                                              Appellant

                                   v.

                  PORT AUTHORITY OF ALLEGHENY COUNTY

                            _______________

              On Appeal from the United States District
           Court for the Western District of Pennsylvania
                  (D.C. Civil No. 0315-2 : 89-01524)
                           _______________


PRESENT: SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and
LEWIS, Circuit Judges.



                               O R D E R


            After further consideration, the Court hereby vacates

the order of January 15, 1993 granting rehearing in banc.
                                 By the Court,


                                   /s/ Dolores K. Sloviter
                                   ________________________________
                                   Chief Judge


Dated:    May 17, 1994